DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
In view of the response of 8/4/21, in particular the declaration of Dr. Koji Tanabe, claims 16-22 & 115 are allowed.
Applicant's arguments and the declaration have been fully considered but they are not persuasive to overcome the rejection of claims 23-35 which do not require the actual induction of the pluripotent cells and as such are not commensurate in scope with the declaration submitted.  The rejection of claims 23-35 remains for the reasons of record. For the rejected claims, colony formation is all the claim requires and it is unclear how this is a distinction over the prior art of record and would appear to be what applicant argues the art suggests; “In conventional floating culture systems, pluripotent stem cells randomly aggregate and associate with each other to form cell clusters-colonies-of various sizes.”


It should be noted that while not rising to the level of a rejection under 35 USC 112, claims 20 & 24 claim a growth factor range which would appear to be well beyond the typical.  Comment for clarification is suggested.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 23-35  are rejected under 35 U.S.C. 103 as being unpatentable over Kyoto University (2014/0106348).
	Kyoto Univ teaches methods for floating culture of pluripotent stem cells in a gel medium (Experimental Examples 3-7) and forming colonies (spheres in Kyoto).  Although Kyoto Univ does not specifically teach the method is without the use of a growth factor, they teach their method is usable with or without growth a grown factor [0136]; " Further although bFGF is known to be present in the mTeSR medium used by Kyoto, in their experiment 5, the mTeSR is exchanged for DMEM/F-12 medium which does not contain the bFGF which would  at the very least suggest that the factor is not necessary for the culturing of the cells in a floating culture and thus the inclusion or exclusion of the factor would have been obvious at the time the invention was made.  Kyoto further suggest that their method provides a better efficiency of nutrients and sensitivity of factor receptors [0056-0059]. 
	The reference does not specifically teach growth factor at a concentration of 40% by weight or lower. However, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from ' the claimed parameters, the optimization of ingredient amounts, such as at a concentration of 40% by weight or lower would have been obvious at the time of applicant's invention.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 

Speaking specifically to claims 16-22, Applicant is correct that Kyoto does not specifically disclose that the induction step takes place in a floating culture but does clearly teach floating culture for the iPSCs and therefor the use of the floating culture would have been obvious as it supports the cells which are the ultimate goal of both Kyoto and the instant inventors.  As both somatic cells and iPSCs are known to be 

Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657